MOORE & ASSOCIATES, CHARTERED ACCOUNTANTS AND ADVISORS PCAOB REGISTERED CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the use, in the registration statement on Form S-1/A of Znomics, Inc. (A Development Stage Enterprise), of our report dated July 16, 2008 on our audit of the financial statements of Znomics, Inc. (A Development Stage Enterprise) as of December 31, 2007 and December 31, 2006 and the related statements of operations, stockholders’ equity (deficit) and cash flows from inception on September 13, 2001 through December 31, 2007, and the reference to us under the caption “Experts.” /s/ Moore & Associates, Chartered Moore & Associates Chartered Las Vegas, Nevada July 16, 2675 S. Jones Blvd. Suite 109, Las Vegas, NV 89146 (702)253-7499 Fax
